DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (U.S. Pub No. 2015/0035650) in view of Anabtawi (U.S. Pub No. 2003/0046179).
Regarding claim 21, Lind teaches receiving, using a smart device, information associated with a URL for the webpage by (i) scanning a first one of the plurality of platforms, (ii) communicating with a second one of the plurality of platforms via a near field communication protocol, or (iii) both (i) and (ii) 
Lind teaches it is old and well known to use QR codes to link to targeted websites and to make purchases (Paragraph 0008).  Lind does not appear to specify the contents or specific claimed functionality of the webpage, merely how to navigate to the website.  However, Anabtawi teaches a webpage including pre-sale information associated with an item for sale (Figure 5, Paragraphs 0020, 0021, 0023), and subsequent to a sale of the item to a buyer, modifying the webpage to include post-sale information such that each subsequent visit to the website would cause a display of a portion of the pre-sale information and the post-sale information (Figure 5, Paragraph 0047).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display any type of website, include a sales website, since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 22, 24, 25, these claims introduce the specific data content of the pre-sale or post-sale information.  It could be argued that the cited prior art may or may not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type 
Regarding claim 23, Anabtawi teaches the item is a vehicle (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display any type of website, include a vehicle sales website, since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 26, Lind does not appear to specify the device is a keychain.  However, whether the device is a card or a keychain does not impact the functioning of the method steps.  The steps would be performed the same regardless of whether the device is a card or keychain.  Further, keychain fobs having NFC communication or printed matter thereon have been old and well known long before the filing of Applicant’s invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the device as attachable to a keychain to help ensure that the device is not easily misplaced.
Regarding claim 27, Lind teaches the smart device is a smart phone (Claim 6).
Regarding claim 28, Lind teaches the plurality of platforms includes a symbol, a tag, an indicium, or any combination thereof (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
 Regarding claim 29, Lind teaches each of the plurality of platforms are embodied in a business card, a keychain fob, or any combination thereof (Figure 6 References 0400 and 0410).
Regarding claim 30, Lind teaches the tag is configured to be read by the smart device via a near field communication protocol (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
Regarding claim 31, Lind teaches at least one of the plurality of platforms are printed on a first side of the device (Figure 6 References 0400 and 0410).
Regarding claim 32, Lind teaches the symbol is a matrix barcode (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).
Regarding claim 33, Lind teaches the matrix barcode is a QR code (Paragraphs 0016, 0017, Figure 6 References 0400 and 0410).

Response to Arguments
All of Applicant’s arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621